Title: To John Adams from Winthrop Sargent, 14 September 1801
From: Sargent, Winthrop
To: Adams, John



most respected Sir
Boston Sept: the 14th: 1801

At the Solicitation of some of my particular Friends in this Country I have published a Compilation of Papers in relation to my Official Conduct in the Missisippi Government and Take Leave most respectfully to offer a Copy to the perusal of yourself and mrs Adams—
I have the honour to be with gratitude / and highest Consideration / your very great Admirer / and obliged humble Servt
Winthrop Sargent
P.S. I had proposed to go to York upon the morrow but Indisposition of an Infant prevents & will delay me until Thursday – it will give me great pleasure to take your and Mrs Adams’ Commends—

